Citation Nr: 1314423	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  09-45 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; Veteran's spouse


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service in the United States Army from January 1958 to January 1960. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran appeared at a Travel Board hearing in April 2012. A transcript is of record.

This case was previously before the Board in January 2011 and was remanded for additional development.  The RO has complied with the remand directives.  
 

FINDING OF FACT

Multiple sclerosis was not manifest during service or within seven years of separation from service, and is unrelated to service.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2012): 38 C.F.R. §§ 3.102, 3.103, 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in December 2008 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records, and private medical records.  

The Veteran was also afforded an opportunity to present testimony at a hearing before the Board in April 2012.  During the hearing, the undersigned Veterans Law Judge clarified the issue on appeal, explained the concept of service connection, identified that evidence of the Veteran's symptoms within the seven years after service was necessary, and suggested the submission of additional evidence to support the Veteran's claim.  The Veterans Law Judge also left the record open for a 45-day period following the hearing to allow for the submission of such additional evidence.  The actions of the Veterans Law Judge supplemented the VCAA and complied with any related duties owed during a hearing. 38 C.F.R. § 3.103 (2012). 

Additionally, the Veteran was afforded a VA examination in October 2012.  The examination was rendered by a medical professional and included a thorough examination and interview of the Veteran and review of the claims file. The examiner obtained an accurate history, listened to the Veteran's assertions, and provided a rationale for his opinion.  Therefore, the Board finds that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The Veteran contends that he developed MS within seven years of his discharge from service.  The Board finds that the preponderance of the evidence is against finding that the Veteran's MS was incurred during or as a result of service, or that it manifested within seven years from separation from service.  Therefore, the Veteran's claim is denied.  

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  

To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain specific conditions are considered chronic diseases under VA Law.  These include multiple sclerosis.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  Where a chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Where a Veteran served continuously for ninety (90) or more days during a period of war or peacetime service after December 31, 1946, and if multiple sclerosis is manifest to a compensable degree within seven years from the date of the Veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  

To establish service connection for a chronic disease, it is not required that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but in light of subsequent developments it may gain considerable significance.  38 C.F.R. 3.307(c). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The provisions of 38 C.F.R. § 3.303(b) apply to MS.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Additionally, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Initially, the Board notes that the Veteran has multiple sclerosis and therefore has a current disability as required under 38 C.F.R. § 3.303.

The service treatment records do not reference MS or neurologic manifestations.  An April 1959 treatment record shows the Veteran was struck in the occipital region of his head with a tank part.  He sustained a superficial laceration; no cognitive or neurological symptoms were noted.  His December 1959 discharge examination showed that the eyes, opthalmoscopic and neurologic evaluations were normal.  Vision was 20/20 in each eye.  He denied a history of foot trouble, eye trouble, neuritis and paralysis. 

The Veteran maintains that he began experiencing symptoms of leg and foot pain within the seven years after his discharge from service.  In support of this contention, he has submitted a receipt, dated in August 1966, which documents a clinical visit to a private physician. The Veteran has asserted that he sought treatment with this clinician for foot problems, and stated that there were neurological manifestations associated with lower extremity discomfort.  He has also submitted a lay statement from his collegiate fraternity brother, who attested to witnessing the Veteran having foot, leg, and calf pain in the years immediately subsequent to the two years of active duty.  At the April 2012 Board hearing, the Veteran's wife also testified that he had problems with cramps in his feet and legs when they married in 1964.  

In his November 2008 claim, the Veteran also contended that his vision problems became worse in 1969.  The evidence shows a diagnosis of optic neuritis in 1971.  The Veteran's optometrist, J.P., O.D., submitted a statement attesting to the fact that there was a suspicion of MS in the "early 1970s," and that a neurology referral was needed. The Veteran submitted treatment receipts from 1972 which document a consultation with a neurologist for examination and routine care purposes.  The nature of the Veteran's neurological treatment was not expounded upon in these business receipts. 

The Veteran also submitted a statement from his podiatrist, dated in April 2012, in which he attested to the Veteran's foot orthoses pre-dating 1980.  

In a June 2008 neurology clinic note, the Veteran's neurologist, J.C., M.D., noted an examination of the Veteran's brain revealed diffuse atrophy consistent with long term MS. Dr. C. did not provide a specific time frame or etiology for his findings.  

The Veteran and his wife appeared at a Board hearing before the undersigned Veterans Law Judge in April 2012.  The Veteran testified that he had consultations with a VA neurologist, Dr. C., in which he was told that brain lesions were noted on magnetic resonance imagery (MRI). The Veteran contended that Dr. C. described the lesions as having been present for some time, and that they are responsible for MS. Additionally, testimony was provided that the Veteran experienced foot and leg pain in the seven years after his discharge from service.

The Veteran underwent a VA examination in October 2012.  The examiner acknowledged the Veteran's complaints of foot pain and cramping in 1966 and his treatment for vision problems, including temporary blindness, in 1971.  The examiner opined that is it less likely than not that the Veteran's MS either had causal origins in service or that it manifested to a compensable degree within the seven years following discharge from service.  

As a rationale, the examiner stated 

"while his foot troubles in 1966 may have been due to the leg cramps [the Veteran's wife] describes in 1964 when they first married, and it is conceivable (though unusual) that someone could describe spasticity as cramps, this finding generally occurs later in the disease.  Optic neuritis, which it appears did occur in 1971 is very commonly the presenting symptoms for MS."

The examiner further opined that 

"traumatic brain injury, unless the patient were hospitalized in a coma for a few weeks or more, would not be expected to result in this severe level of neurological deficit.  Even then, those deficits (such as weakness and change in reflexes) would generally be more focal with traumatic brain injury (TBI), whereas this Veteran has more variable patterns in his deficits, such as is typical with MS.  His brain MRI is also typical of MS."

After consideration of the entirety of the record, the Board finds that the earliest manifestation of the Veteran's MS was optic neuritis identified in 1971, more than 7 years after separation.  

The VA opinion constitutes the most probative evidence regarding the relationship between MS and his service.  There are no contrary opinions of record.  The VA examiner accepted the Veteran's contentions that he experienced foot and leg pain within the presumptive period, but found that those types of symptoms do not generally present themselves until later in the development of MS.  The examiner also accepted the Veteran's statements that he experienced vision trouble in 1971; however, this is outside the presumptive period.  

The opinion of the October 2012 VA examiner constitutes the more probative evidence against finding any relationship between MS and the head injury sustained in service.  Although the Veteran's neurologist found that the lesions on his brain noted on his MRI were consistent with long-term MS, the neurologist does not report that these lesions were sustained as a result of the head injury in service or that they were present within seven years of his discharge from service.  

The service treatment records do not show evidence of neurological residuals from this head injury and the Veteran was found normal on his separation examination.  Furthermore, the VA examiner specifically noted that a traumatic brain injury would cause more focal deficits, as opposed to those typical in MS.  

The Veteran has submitted various internet and treatise articles discussing MS.  However, this evidence is general in nature and is not shown to pertain specifically to the Veteran.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say that medical article and treatise evidence are irrelevant or unimportant; they can provide important support when combined with an opinion of a medical professional.").  Because this evidence was not combined with an opinion of a medical professional to which the Board might accord significant probative weight, the Board finds that it is of little probative value in this case.  

Furthermore, although the VA examiner did not specifically address the medical literature, as the examiner provided an adequate rationale addressing the specific circumstances of the Veteran's medical history, the Board finds that the general information provided in the literature regarding MS was not probative as to the onset and etiology of the Veteran's MS and did not outweigh the examiner's onion in support of the Veteran's claim.   

Finally, while the Veteran may believe that MS is related to his military service, his opinion is less probative than other evidence of record.  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  

The Veteran is competent to state what his symptoms were at particular time periods because he would have had actual knowledge of such symptoms.  The Board finds his statements to be competent and credible.  Indeed, the VA examiner accepted the Veteran's and lay statements as true in formulating his opinion.  However, his initial reporting symptoms involving the lower extremities have been determined to be not indicative of MS.  Furthermore, even when we accept the optic neuritis as a presenting symptom, the Veteran's examiner determined that the neuritis may have been an early symptom of MS.  Nothing in the record suggests that neuritis was present within seven years of separation.  Rather, the eyes were normal at separation and the Veteran has reported that he noted a vision change in 1969 a time period after the presumptive period.  Similarly, the referral to a neurologist was after the seven year presumptive period and does not suggest an onset within the presumptive period.  The Board finds that the Veteran's opinion as to the onset of MS is less probative and persuasive than the VA examiner's opinion.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 58.  The Veteran's claim for service connection for MS must be denied.  



ORDER

Service connection for multiple sclerosis is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


